DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 23 March, 2021. The amendments have been entered, and accordingly, claims 15-28 remain pending, wherein claims 1-14 were previously cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over INOUE (WO 2015/045564 A1 – published 4 February, 2015, which is prior one year before the earliest priority claimed by the present invention of 27 March, 2017), in view of TAKAGI (US 2014/0311702 A1).
As to claim 15, INOUE discloses a heat exchanger(abstract) comprising: 
a header(23); 
flat tubes(21b) connected to the header and disposed in line along a longitudinal direction of the header(figure 6);
a first partition(combination of 51, 52, and 53) that partitions an inner space of the header(within header) into a first space(51a) on a side where the flat tubes are connected and a second space(51b) on a side opposite to the first space; and 
a second partition (23g and 41) that partitions the inner space(within header) of the header into a first side(side where 41 is positioned) and a second side(side where 23g is positioned), wherein the first side is one side of the header in the longitudinal direction and the second side is opposite to the first side(see figure 10);
a common opening(space define between base of 51 and top of 52, another structure provided that is the same as 51), the common opening comprises:
 an insertion opening(space 23g and 41 are positioned within the header) and 
a refrigerant opening(41a), a refrigerant moves between the first space and the second space via the refrigerant opening(moves as shown in at least figure 10 from a left side of the header, the first space, to a right side of the header of which is from the second space to a first space), and the second partition is inserted into the insertion opening (as provided above the insertion opening is where 23g and 41 are positioned within the header).
However, INOUE does not explicitly disclose, teach, and/or suggest wherein the first partition plate, identified as being the combination between 51, 52, and 53, is a single plate, so as to provide that the first partition plate comprises the common opening, which houses the components described within the claim (insertion opening and a refrigerant opening) or wherein the second partition is inserted in the common opening of the first partition plate, in such a way, that the first partition supports the second partition when positioned in the common opening and that the common opening is between outside edges of the first partition and the second partition passes through the insertion opening.
First, it would have been obvious to one having ordinary skill within the art at the time the invention was made to provide that the partition plate, defined by 51, 52, 53, were formed of a single plate, since it has been held “that the use of a one piece construction instead of the structured disclosed in [the prior art] would be merely a matter of obvious engineering choice”, that is within the technical grasps of those having ordinary skill within the art. See MPEP 2144.04-V(C). Particularly, it would be obvious to one having ordinary skill within the art to provide such a unitary structure among the plates for common design reasons known within the art, such as minimizing the number of parts which can lead to decreases in the cost due to less material used, easing manufacturing due to only one plate needing to be placed within the header space as opposed to more than one, and ultimately minimizing the number of manufacturing steps by only requiring to construct the resulting structure. In addition, the instant application places does not discuss the explicit utilization of a singular plate over a plurality of plates, and therefore is seen to not have any criticality over the prior art being modified using such rational. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify INOUE to provide a single plate construction of the partition plate for the above reasons and rationales. In doing so, it would be provided that the single plate is formed of, 51, 52, and 53, such that there are openings provided along the single plate, at the positions shown where there are currently gaps between 51, 52, and 53, so as to effectively form the common opening, as claimed, which can be provided with the elements recited being provided within/inserted into the common opening (i.e. an insertion opening is formed for which the second partition is inserted and a refrigerant opening is formed).
Secondly, TAKAGI is within the relevant field of endeavor provided a heat exchanger associated within an air conditioning system (par. 1, lines 1-4). TAKAGI teaches that the headers (2 or 3 shown in figures 6 and 7, respectively) may be provided with a first, single-plate, partition (22 shown in header, 2, and 22 shown in header, 3, which may be substantially similar to header, 2, as stated in par.70, lines 1-3) with a plurality of second partitions (43, 44, and 49), wherein it is advantageous to provide that the plurality of second partitions are inserted into openings, which are within outside edges of the of the first, single-plate partition(38 and 48;  par. 62 and 65, all lines; as shown within figure 6 and 7, wherein the second plurality of partitions are within the slots that do not extend past the outside edges of the first partition plate). This type of arrangement, with the insertion of at least one of the plurality of second partitions to the first, single-plate, partition, provides the interior of the header is divided into desired compartments (par. 62, lines 9-19), such that at least with the second partition being provided within a slot of the first partition provides some support or is capable of providing support(the second partition cannot fall due to the walls of the first partition surrounding the second partition when provided in the slot). In doing so, the heat exchanger allows for refrigerant flowing through the heat exchange tubes to be equal, thereby deterioration of the heat exchanger performance may be suppressed (par. 36, all lines). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify INOUE, further, with the teachings of TAKAGI inserting at least one second partition within a slot of the first, single-plate, partition that resided within the outside edges of the first, single-plate, partition for the purposes of provided equal refrigerant flow among the heat exchange tubes, due to the partitioning of the header to suppress deterioration of the heat exchanger’s performance.

As to claim 16, INOUE, as modified (see rejection of claim 15), further teaches wherein the common opening comprises an outline that conforms to a shape (see figure 10 – wherein the opening would be provided with a cross-sectional opening similar in shape to the header, and further, wherein the common opening would contain sections of the first partition connecting between 51, 52, and 53, due to the formation of the partition as a single plate) that positions the second partition across the longitudinal direction of the header (positions, as the second partition is positioned within this opening). Further, INOUE was modified by TAKAGI to incorporate an insertion/slot which would be placed at least at the common opening of the first partition that conforms to the shape of the second partition, as the second partition is provided within the insertion/slot, so as provided equal refrigerant flow among the heat exchange tubes, due to the partitioning of the header to suppress deterioration of the heat exchanger’s performance previously discussed within the rejection of claim 15. 

As to claim 27, INOUE, as modified (see rejection of claim 15), teaches wherein the longitudinal direction of the header lies in a vertical direction of the heat exchanger(as designated previously being along the vertical extension of the header; see figure 6).

As to claim 28, INOUE, as modified, teaches an air conditioner(abstract) comprising: the heat exchanger according to claim 15(see rejection of claim 15).


Allowable Subject Matter
Claims 17-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
INOUE is considered the closest prior art by providing the structure of the partitions within the header of the heat exchanger, as required by at least independent claim 15. More so, within independent claim 15, it was relied upon that the individual partitions, 51, 52, and 53, could be modified to be a unitary piece, with the corresponding parts of the common opening and refrigerant opening. INOUE was further modified to provide that the second partition could be inserted into the common opening in a way that provides the first partition supports the second partition, when the second partition is provided in the insertion opening which is within the outside edges of the first partition. However, as required by claim 17, which claims 18-26 depend either directly or indirectly, the second partition includes a first side member and a second side member which the common opening including, as the insertion opening, a first side insertion opening and a second side insertion opening. Particularly, TAKAGI provides that a second partition is provided within a respective opening of the first partition. However, this teaching does not suggest that the second partition comprises a first and second side member which are positioned within the same common opening. One having ordinary skill within the art would have found it reasonable to provide the different side members within respective holes of the first partition, but not that the side members were partitioned in the same opening at respective positions within the opening. Therefore, claims 17-26 present claim limitations which, in combination with the requirements of at least independent claim 15, are neither anticipated nor rendered obvious, absent impermissible hindsight reasoning, by the prior art.  

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 23 March, 2021, with respect to the rejection(s) of claim(s) 15-21, 24-28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TAKAGI (US 2014/0311702 A1) which teaches first and second partitions within a header. These partitions are joined to one another in a manner that provides the second partition provided within an opening of the first partition such that the opening and second partition are within the outside edges of the first partition, as required by independent claim 15.  TAKAGI teaches that this is allows for the header to be divided within a plurality of compartments for directing the fluid flow in an even manner among the heat exchanger tubes to suppress the heat exchanger’s deterioration. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        4/5/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763